Ingraham, J.- (dissenting):
I cannot agree to the affirmance of this judgment. The plaintiff was employed in a clerical position in a bank at a salary of $700 a year. The position that he occupied was known as assistant check clerk. Upon the promotion of the check clerk he was assigned' to the duties of that position, which he performed until he resigned. When he was.made check clerk he had some conversation with the cashier of the bank about his salary, and was informed that that question would be subsequently considered, but there was no prom*239ise to give him an increase of salary. He continued to work for the salary that he had before received, signed at the end of every two weeks a receipt in full for salary to date, and when his salary was finally increased at the end of thirteen months to $900 a year he refused to accept it and resigned. There was certainly no promise, express or implied, to pay him more than the salary that he was paid. The learned judge did not hold that there was any agreement binding upon the. bank to pay him an additional salary, but left it to the jury to say w'hether or not he was entitled to additional compensation for the additional work that he did as a check clerk, and the jury have awarded him a sum in excess of that for which he was employed and which he received as full compensation for his services. Upon the evidence in the record there is nothing. to justify a recovery. I presume, however, that Ave are precluded from reversing the judgment upon this ground, as there is no certificate that the case contains all the evidence, and we must, therefore, presume that there was sufficient evidence to warrant the verdict. Counsel for the plaintiff, upon the opening of the case, elected to proceed on a quantum meruit, and the plaintiff was alloived to "prove, against the objection and exception of the defendant, what the bank had paid to the officer who had before held the position occupied by the plaintiff. The objection to this evidence was put upon the express ground that it was no proof of the value of the plaintiff’s services in that position. In submitting this case to the jury the learned trial judge charged that the plaintiff’s cause of action was upon a qua/nt/um meruit; that is, “ that he has rendered some services for this bank for which he is entitled to ask a jury to make him an award in payment therefor, that is, that he has rendered these services and established thereby a right to be paid for them, and what he is to be paid for them is to be fixed by you.” Referring, then, to the testimony admitted over the objection and exception of the defendant, the court charged : “ The testimony as to Mr. Taylor, his predecessor’s salary was allowed because it gave some indication as to what services in that position were mércantilely worth. They paid Mr. Taylor, to be sure, $1,500 a year and had paid him that for some six years.” I do not think this testimony was competent for this purpose. The evidence was uncontradicted that this former employee had been many years in the bank, receiving an increase *240of salary based upon the length and value of the services rendered. The plaintiff had been in the bank but a few months, and 1 do not think that the amount paid to this old employee was competent evidence as to the value of the plaintiff’s services to the bank or upon which the value of his services could be estimated. The amount to be paid to this old and trusted employee whose many years’ experience was a most important element in determining the value of his services was no basis upon which the jury could determine the value of the seiwices rendered by the plaintiff. I think this evidence is condemned by the case of Newhall v. Appleton (102 N. Y. 133) and Galvin v. Prentice (45 id. 165).
I think the judgment should be reversed.
Judgment and order affirmed, with costs.